After the cause was argued, Chancellor Rutledge1 delivered the decree of the court.
It is ordered and decreed that the defendant be enjoined and restrained from committing further waste on the plan-tati'on or tract of land in bill mentioned, by cutting down *66the trees or clearing the oak land or felling the trees Oí? the pine timber land, except what may be necessary for fuel or other plantation use, or fencing in the fields. The injunction not to extend to old fields cleared or plant* e¿ jn the lifetime of testator. That complainant and defendant each make choice, of one person who shall choose a third to examine the state or condition of the dwelling and out houses on the plantation, and estimate the sum that will be necessary to put them into tenantable repair, and make their return thereof to this Court, by the first day of the next term. That the defendant be chargeable and liable for one fourth part of the expence of repairing the said huildings, and forthwith repair the same, as far as the expence with which he is chargeable, may' extend. Also that defendant do forthwith deliver to complainant-all the title deeds'and grants for the said land, which he has in his possession. And lastly, that the costs of suit be paid by defendant.
Desaussure and Fobjd, Ward and Parker fot Complainant. Pringle for defendant.